SHARPSTEIN, J.
I concur in the affirmance of the order granting the motion for a new trial on the ground that this court will not reverse such an order if there be a substantial conflict in the evidence upon any material issue in the case. And in this case it appears to me that upon the question of fraud the evidence was conflicting, and that the court, having found upon such evidence that there was actual fraud, its subsequent order granting a new trial cannot be disturbed.
I concur: McHinstry, J.